DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's response, dated 15 November 2022, to the Election/Restriction, dated 06 September 2022, has been received and duly noted.  The Examiner acknowledges Applicants' election of Group I, claims 1-7, with traverse.  
Applicant argues in the traverse:
“that the claims relate to a single general inventive concept such that they have the required unity of invention. In making the restriction requirement, the Examiner asserts that Groups I to III lack unity of invention, even though all these groups all involve the common technical feature of survivin-targeting compound as an anti- tumor agent. Applicant notes that the processes described in Group II and Group III are specially adapted for the use of the product described in Group I. Further, the specification as originally filed demonstrates improved properties resulting from the use of survivin-targeting compounds as anti-tumor agents according to claim 1”.
The Examiner does not find this persuasive.  The present application is not a national phase entry of an international application. A lack of unity of invention was not set forth by the Examiner.  Applicant’s assertions do not address the substance of the assertions made on pages 3-5 of the previous office action as to why the inventive groups are considered to be independent and distinct from each other.  The arguments in Applicant’s response are not relevant to these reasons.  The restriction requirement is therefore maintained for the reasons of record.
Thus, the restriction requirement is deemed proper and FINAL. 

Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Non-Final Rejection

Priority
This application was filed on 08 March 2021 and claims priority to provisional application 62/985,695 which was filed on 06 March 2020.
The species listed in claims 6-7 are described in the 62/985,695 application as survivin targeting compounds (figures 17 and 29).  However, the generic formula set forth in independent claim 1 is not described, either expressly or inherently, in the earlier-filed application.  Therefore, the effective filing date of claims 1-5 is 08 March 2021 and the effective filing date of claims 6-7 is 06 March 2020.  See MPEP 2163.03 (III).
Application Data Sheet
The Examiner suggests that Applicant review the application datasheet (ADS) dated 08 March 2021 and submit a corrected ADS if appropriate.
The filing date of the 62985965 provisional application is listed on the third page as 2020-06-03 which appears to be a typographical error since the application was filed on 06 March 2020 not 03 June 2020.
Information Disclosure Statement
No IDS has been filed as of the date of preparation of this paper.
See MPEP 609 as to requirements for the filing of IDS’s.

PTO-892 Form
US 20160106743, US 20180296557 and US 20200222398 are publications of applications with Applicant and/or inventor in common with the examined application and which disclose related subject matter.
Li (J Exp Clin Cancer Res 2019, 38, 368) is a review article describing pharmacological utility of survivin targeting compounds.

Status of the claims
Claims 1-7 are pending and rejected.
Claims 8-17 are pending but withdrawn from consideration as drawn to non-elected subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[1] Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites a Markush generic chemical formula wherein the “Y” moiety is defined as follows: 
“Y comprises at least one of a hydrogen, an amine, a ketone, an alcohol, an unsubstituted alkane, and a substituted alkane, wherein the substituent on the substituted alkane comprises at least one of…”
The phrase “comprises at least one of” as used twice in this limitation introduces issues with distinctness of the claimed subject matter.  In each case the term is used ahead of a Markush listing of alternate elements.  The first use defines the identity of the “Y” group itself and the second use defines the identity of permissible substituents attached to a Y alkane group.
It is unclear what the identity of the “Y” and the “substituent on the substituted alkane” groups are being limited to. The term “comprises” is open to other unrecited elements such that the “Y” and “substituent” listings are not necessarily limiting.
The listings are open-ended and are not limited to only the listed options.  See MPEP 2173.05(h):
“A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03.”

[2] Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 6-7 recites the phrase:
 “The method of claim 1, wherein the survivin-targeting compound comprises a compound selected from the group consisting of: compounds of the following formulas…”
The use of the phrase “comprises a compound” introduces an issue with distinctness since “comprises” is open to other unrecited elements.  See MPEP 2111.03 (I).
The method of claim 1 recites a step of administering a composition comprising a survivin-targeting compound according to a generic Markush formula.  It is unclear in dependent claims 6-7 how the administered survivin-targeting compound can comprise a compound.  For example, does this claim language allow for the administration of other non-listed compounds, with other groups attached to the species listed in claims 6-7, or must the administered compound be selected from only those listed?  The claim can alternately be interpreted in either of these ways.
This issue can be resolved by amending the language to clearly indicate a closed Markush listing of species, for example as in:
 “The method of claim 1, wherein the survivin-targeting compound is selected from the group consisting of: compounds of the following formulas…”.

[3] Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 6-7 limits the survivin-targeting compound administered in the claim 1 method according to a listing of species.  Claims 6-7 each list species which appear to fall outside the scope of the Markush generic formula of survivin-targeting compounds of claim 1.  There is a lack of proper antecedent basis for these species in the claims.  Claim 1 requires compounds according to this formula:

    PNG
    media_image1.png
    162
    194
    media_image1.png
    Greyscale

(i) In claim 6, compound (a) and in claim 7, compounds (a)-(x), (a1) and (b1) each have a double bond connecting the Y and X groups of the formula to each other.
However, the claim 1 formula clearly shows a single bond connecting these groups. A skilled artisan would not interpret such a structure, in the absence of any contrary definition, as allowing for a double bond to be present at this position.
This creates confusion as to the scope of claim 1 since it is unclear whether and how such double-bond linked groups can be within scope.
The Examiner suggests that claim 1 be amended to expressly allow this feature, for example by adding an appropriate clause to the Y definition, such as the following:
“when X is C, then the bond connecting X and Y is a double bond”

(ii) In claim 7, compounds (g), (h), (i), (j), (a1), and (b1) each have a substituent group attached to the formula at the “left-side” phenyl ring.  
However, the claim 1 formula clearly shows an unsubstituted phenyl ring at this position and no substituent groups are listed in the claim as being attached to this moiety. The claim lists various permissible groups at the Y position and recites “A may be substituted or unsubstituted” but does not provide for substituent groups at any other positions of the ring system. A skilled artisan would not interpret such a structure, in the absence of any contrary definition, as allowing for substituent groups to be present at this ring moiety.
This creates confusion as to the scope of claim 1 since it is unclear whether and how such substituent groups can be within scope.

(iii) In claim 7, compounds (y), and (z) each have a hydroxy group attached to the formula at the X group in addition to a Y group.  There are two Y moieties attached to X rather than a single one as required in the claim 1 formula.  A skilled artisan would not interpret such a structure, in the absence of any contrary definition, as allowing for multiple Y groups to be attached to X and/or for additional unrecited substituent groups to be present at the X moiety.
This creates confusion as to the scope of claim 1 since it is unclear whether and how such substituent groups can be within scope.

(iv) In claim 7, compounds (a), (g), (h), (i), (j) and (a1) each have an oxygen atom as the Y group.  The claim 1 definition for Y is: “Y comprises at least one of a hydrogen, an amine, a ketone, an alcohol, an unsubstituted alkane, and a substituted alkane, wherein the substituent on the substituted alkane comprises at least one of…”.  This listing does not appear to provide for an oxygen atom as the Y group since an oxygen atom does not comprise any of the listed groups.  
This creates confusion as to the scope of claim 1 since it is unclear whether and how such a Y group can be within scope.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Each of claims 6-7 depends from claim 1 and recites species that are not within the scope of the claim 1 genus, see above.
Therefore, each of claims 6-7 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi (Cancer Res 2016, 76, 453–462).
See the structure of compound “LQZ-7f” on page 457 at figure 4 A:

    PNG
    media_image2.png
    132
    207
    media_image2.png
    Greyscale

The compound is shown in figure 4 H as targeting survivin.
The compound is identical to the species (f) listed in examined claim 7.

    PNG
    media_image3.png
    214
    229
    media_image3.png
    Greyscale

See the method of treating cancer disclosed at page 459 in the section entitled “LQZ-7F inhibits growth of xenograft tumors by inhibiting survivin”.  The compound was administered intraperitoneally to a mouse subject having prostate cancer (PC3 xenograft tumor) in a composition comprising a pharmaceutically acceptable carrier to treat the cancer.  See also figure 7 on page 460 and the section entitled “Efficacy analysis in xenograft mouse model” on page 455.  
The disclosed method clearly reads on claims 1-5 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Catrow (J. Med. Chem. 2015, 58, 4678-4692, of record).
The Claims
The claims are drawn to a method of treating colon or prostate cancer in a subject comprising oral, intraperitoneal or intravenous administration of a composition comprising a pharmaceutically acceptable carrier and the survivin-targeting compound listed in claim 6 as compound (m):

    PNG
    media_image4.png
    246
    179
    media_image4.png
    Greyscale

This compound contains all of the structure necessary to target survivin.  A chemical composition and its properties are inseparable, see MPEP 2112.01 (II).

The Prior Art
Catrow discloses compounds which have functional activity as disruptors of the β-catenin/Tcf protein−protein interaction which have pharmacological utility for inhibition of the growth of cancer cells, see the entire reference.   Compound 37 is shown in the abstract as a solid starting point for the development of potent and selective β-catenin/Tcf inhibitors.  Compound 37 has the same structure as the survivin-targeting compound listed in claim 6 as compound (m):

    PNG
    media_image5.png
    198
    202
    media_image5.png
    Greyscale

The in vitro inhibitory activity of this compound against two different colorectal cancer cell-lines is reported in figure 7 D on page 4685.  See the experimental section entitled “MTs Cell Viability Assay” on page 4687 for more details.  On page 4686, at column 1, the last sentence before the “CONCLUSION” section states “Further optimization resulted in 37 that was active in both biochemical and cell-based assays. This compound selectively inhibited the transactivation of canonical Wnt signaling.”  The conclusion section on page 4686 at lines 17-19 of column 2 additionally states “Compound 37 was found to block the transactivation of canonical Wnt signaling, suppress the expression of Wnt specific target genes, and inhibit the growth of cancer cells”.
The reference as a whole provides teachings that would lead a skilled artisan to select compound 37 as a compound of interest for use in further studies.

The reference also teaches that compounds targeting β-catenin/Tcf interaction are desirable and that hyperactivation of this signaling relates to multiple processes, including promoting genes such as survivin, present in cancer cells.  See page 4678 at the first full paragraph of column 2.  The reference suggests that the target is “strongly associated with the initiation and progression of many cancers including colorectal carcinoma and fibroses”.  “Extensive efforts” to discover inhibitors are described at page 4679, column 2, including a compound “reported to inhibit the β-catenin/androgen receptor interaction and androgen signaling” – citation 54 is made for this conclusion which is a reference entitled “Inhibition of androgen receptor and β-catenin activity in prostate cancer” at page 4691.
The teachings provide good reason to investigate the disclosed inhibitors as potential anticancer agents in common clinically occurring types such as colorectal and prostate cancers.  The reference discloses in vitro activity vs two colorectal cancers and at least suggests that the inhibited signaling pathway can be correlated to prostate cancers.
Differences between Prior Art & the Claims 
Catrow teaches a claim 6 species as having in vitro activity in cancer cell-lines but does not administer it to a subject in a method of treating a cancer.
Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the invention to have administered Catrow-37 to a subject with colorectal or prostate cancer in order to provide for treatment of the cancer.
The reference highlights compound 37 as a compound having optimized functional activity and relatively potent in vitro cancer growth inhibition.  In order to further study and/or further develop this compound a skilled artisan would at least carry out in vivo evaluation in one or more art-recognized anticancer assays.  Thus, subjects, such as rodents, having common cancers, such as colorectal and/or prostate cancer cell-lines, would be administered an amount of the compound expected to be effective to inhibit the growth of the cancer.  In order to carry out such an administration, the compound would be provided in an appropriate formulation together with a routinely used pharmaceutically acceptable carrier.  The compound would be administered using a typical administration route such as oral or intraperitoneal and would reasonably be expected to come into contact with the cancer cells through such an administration.  Given that the compound exhibits effective growth inhibition of a cancer cell-line in an in vitro assay, one would reasonably expect that the compound would also exhibit growth inhibition in such an in vivo method of use.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,517,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a method of use which anticipates the present claims.
Reference claim 1 is a method of treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of a composition comprising a survivin-targeting compound selected from a list of three species which includes the following compound:

    PNG
    media_image6.png
    261
    459
    media_image6.png
    Greyscale

This is identical to the survivin-targeting compound (f) specified in claim 7.
Reference claim 2 specifies administration of this compound in particular.
Examined claims 1 and 7 are anticipated by the subject matter specified by reference claim 2.
Reference claim 3 recites the administration routes specified in examined claim 2.
Reference claims 4-5 specify the same cancers as examined claims 3-4.
Reference claim 7 is a composition comprising the species.
Thus, examined claims 2-5 are at least obvious in view of the reference dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625